DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/04/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims: (1) the objections to the specification have been withdrawn; (2) the 35 U.S.C. 112(a) rejection of claims 1, 4, and 6 have been withdrawn; (3) the 35 U.S.C. 112(b) rejection of claims 1 and 2 has been withdrawn; and (4) the 35 U.S.C. 103 rejection of claim 6 over Cheng and Liu has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			6
Amended claims: 				1-3
New claims: 					None
Claims currently under consideration:	1-5 and 7-9
Currently rejected claims:			1-5 and 7-9
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2017/0342358) in view of Liu (CN 107668725A) as evidenced by Ghosh Ghosh, S., Chakraborty, R, Chatterjee, G., Raychaudhuri, U., "Study on fermentation conditions of palm juice vinegar by response surface methodology and development of a kinetic model", 2012, Braz. J. Chem. Eng., vol. 29, n.3, pp.461-472) and Hofvendahl (Hofvendahl, K., Hahn-Hagerdal, B., "Factors affecting the fermentative lactic acid production from renewable resources", 2000, Enzyme and Microbial Technology, vol. 26, pages 87-107).    
Regarding claim 1, Cheng teaches a method for producing a fruit enzyme product comprising: (a) preparing a starting medium including at least one fruit (corresponding to hawthorn juice) ([0016]), adding a sugar to obtain the starting medium ([0024]) with 8-18° Brix (corresponding to sugar degree of the starting material is 8-18%) ([0017]), which overlaps the claimed Brix value; (b) preparing an active yeast at a first inoculated amount of 2-5% to mix with the starting medium for anaerobic fermentation ([0019]) so that a first fermented product is generated; (c) preparing an acetic acid bacteria at a second inoculated amount of 5-10%, which falls within the claimed inoculation amount, to mix with the first fermented product at 25-35 °C ([0020]), which overlaps the claimed temperature range, so that a second fermented product is generated; (d) preparing a lactic acid bacteria at a third inoculated amount of  2-5%, which overlaps the claimed inoculation amount, to mix with the second fermented product ([0021]); and filtering the third fermented product ([0022]).  Although Cheng does not specifically state that the product is a low-sugar product, the amount of sugar will decrease as its fermentation continues and therefore, the sugar content will continuously decrease to a point which can be categorized as “low-sugar”.  Although the inoculation amount of the Saccharomyces cerevisiae taught by does not overlap the claimed amount, a prima facie case of Saccharomyces cerevisiae for fermentation until the residual sugar content is less than 2% and the alcohol content is from 4.4-5.5%; step (c) to use Acetobacter aceti for fermentation until the acetic acid concentration is 0.05-0.46%; or step (d) to use Lactobacillus sporogenes until the lactic acid content is greater than 600 ppm and the total sugar content is less than 2.5%.
However, Liu teaches a method of preparing a probiotic enzyme ([0002]) produced by the microbial fermentation of fruits and vegetables ([0005]).  Liu teaches the raw material to undergo alcoholic fermentation ([0010]) by Saccharomyces cerevisiae ([0014]) until the alcohol content is 3-6% ([0010]), which overlaps the claimed alcohol content range in step (b), followed by acetic acid fermentation ([0011]) by Acetobacter aceti ([0025]), as required by step (c), and then lactic acid fermentation ([0013]) by a mixture that includes Lactobacillus sporogenes (corresponding to Bacillus coagulens) ([0016]) as required by step (d).  Although Liu does not teach the amount of residual sugar in step (a) to be less than 2% after alcoholic fermentation, the amount of alcohol produced implies nearly 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Cheng to include the bacterial and yeast species taught by Liu.  In the absence of instruction regarding suitable microbial species for fermentation, a skilled practitioner would be motivated to incorporate the teaching of Liu in order to determine species that can perform alcoholic fermentation to an alcohol content of 3-6%, followed by acetic acid and lactic acid fermentations.  Neither Cheng nor Liu teach the acetic acid concentration at step (c) to be 0.05-0.46%, but since acetic acid concentration is a variable that can be modified, among others, by adjusting the pH, temperature, and fermentation time as evidenced by Ghosh (page 6, paragraph under “Results and Discussion”), the acetic acid concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  Also, neither Cheng nor Liu disclose the lactic acid content in step (d) to be greater than 600 ppm, but since lactic acid concentration is a variable that can be modified, among others, by adjusting the pH and temperature as evidenced by Hofvendahl (Abstract), lactic acid concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed acetic acid and In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 5, Cheng teaches the invention as disclosed in claim 1 above, but does not teach the alcohol content of the first fermented product to be increased by at least 3% compared to that before fermentation.
However, Liu teaches a method wherein the raw material undergoes alcoholic fermentation ([0010]) by Saccharomyces cerevisiae ([0014]) until the alcohol content is 3-6% ([0010]), which means the alcohol content increase falls within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Cheng to include the alcohol content taught by Liu.  In the absence of instruction regarding the alcohol content produced by the yeast bacteria, a skilled practitioner would be motivated to consult Liu in order to determine an expected amount of alcohol after fermentation.
Regarding claim 7, Cheng teaches the invention as disclosed in claim 1, but does not teach the alcohol content of the second fermented product to be less than 1%.
However, Liu teaches that acetic acid fermentation occurs until the alcohol content is less than 1° ([0011]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Cheng to include having a second fermented product with an alcohol content of less than 1° as taught by Liu.  In the absence of teaching regarding the alcohol content of the second fermented product, a skilled practitioner would have been motivated to consult Liu in order to determine an expected alcohol content of the second fermented product.
Regarding claim 8, Cheng teaches the invention as disclosed in claim 1, but does not teach the alcohol content of the third fermented product to be less than 1%.
However, Liu teaches that acetic acid fermentation occurs until the alcohol content is less than 1° ([0011]).  After alcoholic fermentation, the mixture is sterilized to inactivate the Acetobacter ([0012]), which means that no further alcoholic fermentation will take place and, therefore the alcohol content of the subsequent third fermented product will remain less than 1%.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Cheng to include having a third fermented product with an alcohol content of less than 1° as taught by Liu.  In the absence of teaching regarding the alcohol content of the third fermented product, a skilled practitioner would have been motivated to consult Liu in order to determine an expected alcohol content of the third fermented product.
Regarding claim 9, Cheng teaches the invention as disclosed in claim 1, but does not teach the acetic acid concentration of the third fermented product is greater than 2%.  However, as acetic acid concentration is a variable that can be modified, among others, by adjusting the pH, temperature, and fermentation time as evidenced by Ghosh (page 6, paragraph under “Results and Discussion”), the acetic acid concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed acetic acid concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, a balance between pH, temperature, and fermentation time in the method of Cheng (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2017/0342358) in view of Liu (CN 107668725A) as evidenced by Ghosh (Ghosh, S., Chakraborty, R, Chatterjee, G., Raychaudhuri, U., "Study on fermentation conditions of palm juice vinegar by response surface methodology and development of a kinetic model", 2012, Braz. J. Chem. Eng., vol. 29, n.3, pp.461-472) and Hofvendahl (Hofvendahl, K., Hahn-Hagerdal, B., "Factors affecting the fermentative lactic acid production from renewable resources", 2000, Enzyme and Microbial Technology, vol. 26, pages 87-107) as applied to claim 1 above, and further in view of Keller (US 2015/0315533).
Regarding claim 2, Cheng teaches the invention as disclosed above in claim 1, including that processing technologies involving fruits and vegetables have been developed rapidly in the art ([0002]) but only exemplifies one type which is the hawthorn fruit ([0008]).
However, Keller teaches a process of preparing a concentrated liquid foodstuff through anaerobic alcoholic fermentation of sugar ([0002]) in a juice concentrate having 5-20° Brix ([0009]) by Saccharomyces cerevisiae ([0034]).  Keller teaches that the juice concentrate can be made from fruits such as citrus, papaya, pineapple, banana, kiwi, lime, lemon, and grape ([0018]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Cheng to include the fruits taught by Keller.  Since Cheng only specifies one type of fruit for the fermentation, a skilled practitioner would have been motivated to consult Keller in order to determine other fruits that were suitable for fermentation.
Regarding claim 3, Cheng teaches the invention as disclosed above in claim 2, including that when the weight of the vegetable and fruit is equal to 50% (corresponding to 1:1 hawthorn fruit to water ratio) ([0023]), the sugar content of the low-sugar enzyme product is less than 2.5%, based upon amount of alcohol produced during alcoholic fermentation as previously described. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2017/0342358) in view of Liu (CN 107668725A) as evidenced by Ghosh (Ghosh, S., Chakraborty, R, Chatterjee, G., Raychaudhuri, U., "Study on fermentation conditions of palm juice vinegar by response surface methodology and development of a kinetic model", 2012, Braz. J. Chem. Eng., vol. 29, n.3, pp.461-472) and Hofvendahl (Hofvendahl, K., Hahn-Hagerdal, B., "Factors affecting the fermentative lactic acid production from renewable resources", 2000, Enzyme and Microbial Technology, vol. 26, pages 87-107) as applied to claim 1 above, and further in view of Keller (US 2015/0315533) as evidenced by Mamlouk (Mamlouk, D., Gullo, M., “Acetic Acid Bacteria: Physiology and Carbon Sources Oxidation”, 2013, Indian Journal of Microbiology 53(4), pages 377-384).
Regarding claim 4, Cheng teaches the invention as disclosed above in claim 1, including that anaerobic alcoholic fermentation occurs for 4 to 96 hours ([0019]).  Cheng does not teach a Brix value for the first or second fermented products.
However, Keller teaches a first fermented product to have a Brix value of 11.5° ([0091]) after undergoing alcoholic fermentation for 48 hours ([0090]).  
It would have been obvious to a person of ordinary skill in the art to have modified the method of Cheng to include a first fermented product with Brix value of 11.5° as taught by Keller.  In the absence of specific instruction regarding a suitable Brix value for the first fermented product, a skilled practitioner would be motivated to consult Keller in order to determine a suitable Brix value for the first fermented product that would give way to a second fermented product with a lower Brix value. Although Keller teaches the first fermented product to have a maximum alcohol content of 0.015% (corresponding to Acetobacter aceti metabolizes sugars (Mamlouk, page 382, column 1, paragraph 2) as well as ethanol (Mamlouk, page 381, column 1, paragraph 4) as evidenced by Mamlouk and therefore, would breakdown any residual sugar from the first fermented product.

Response to Arguments
Objection to Specification: Applicant amended the specification to fully address all informalities; therefore, the objection to the specification is withdrawn.

Claim Rejection – 35 U.S.C. §112(a) of claims 1, 4, and 6: Applicant amended claims 1 and 4 and cancelled claim 6 which fully addresses the rejection; therefore, the rejection of claims 1, 4, and 6 are withdrawn.

Claim Rejection – 35 U.S.C. §112(b) of claims 1 and 2: Applicant amended claims 1 and 2 which fully addresses the rejection; therefore, the rejection of claims 1 and 2 are withdrawn.

Claim Rejection – 35 U.S.C. §103 of claims 1 and 5-9 over Cheng and Liu, as evidenced by Ghosh, and Hofvendahl; claims 2 and 3 over Cheng, Liu, and Keller, as evidenced by Ghosh, Hofvendahl, and Mamlouk : Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to recite “a content of total sugar including both the added sugar in step (a) and the residual sugar is less than 2.5%, so that a third fermented product is generated” (Applicant’s Remarks, page 7, paragraph 3).  Applicant then argued that the cited prior art, taken alone or in combination, fails to teach or suggest this new claim limitation (Applicant’s Remarks, page 7, paragraph 4).  Applicant concludes that the dependent claims set forth additional limitations not found in the prior art and are also allowable by reason of dependency on amended claim 1 (Applicant’s Remarks, page 7, paragraph 5-page 8, paragraph 1).
However, although secondary reference Liu does not teach the amount of residual sugar in step (a) to be less than 2% after alcoholic fermentation, the amount of alcohol produced implies nearly complete conversion of sugar to alcohol which would give a residual sugar content approaching 0% in the first fermented product.  Since the first fermented product has an amount of sugar approaching 0% and Liu does not teach the addition of sugar in the subsequent steps, the amount of residual sugar in the third fermented product would also have an amount of residual sugar approaching 0%, which falls within the claimed total sugar amount of less than 2.5%, rendering the claim obvious.  Since the cited prior art is shown to fully teach the limitations of amended claim 1, Applicant’s arguments are considered unpersuasive and the rejection of claim 1 and dependent claims 2-5 and 7-10 are maintained as stated herein while the rejection of claim 6 has been withdrawn due to its cancellation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791